Broyles, C. J.
1. From the facts of the case, including the note of the judge, it does not appear that he erred in overruling the exceptions to the answer of the trial magistrate.
2. In view of the facts set forth in the answer of the trial magistrate, the judge of the superior court did not err in overruling the certiorari. As to the several contentions of the plaintiff in error, see Elrod v. Edwards, 41 Ga. App. 490 (153 S. E. 785); Tison v. Ferguson, 17 Ga. App. 659 (87 S. E. 1089); Meredith v. Knott, 34 Ga. 222; West v. Williams, 84 Ga. 665 (11 8. E. 505); Hillyer v. Brogden, 67 Ga. 24; Davis v. Rhodes, 112 Ga. 106 (5) (37 S. E. 169).

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.